               Case 5:19-cv-05309-JLS Document 25 Filed 06/09/21 Page 1 of 8




                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

        CHRISTOPHER EDWARD MILLER,

                               Plaintiff,
                                                                      CIVIL ACTION
                v.                                                    NO. 19-5309


        RYAN BURGETT, et al.

                               Defendants.

                                            MEMORANDUM OPINION

  Schmehl, J. /s/ JLS                                                             June 8, 2021

            The pro se plaintiff Christopher Miller filed suit for allegedly being punched in the face

  by a police officer during his arrest. Defendants argue in their Motion to Dismiss that plaintiff

  failed to meet the federal pleading requirement, failed to state an Eighth Amendment claim,

  failed to allege causes of action under the Pennsylvania Constitution, failed to meet the elements

  of intentional infliction of emotional distress, and for qualified immunity. For the reasons set out

  below, the Motion to Dismiss is granted in part, and denied in part.

I.      FACTUAL BACKGROUND

            Pro se plaintiff Christopher Miller brings civil rights violations against three Lancaster

     police officers. His case was originally filed in state court then defendants removed the case to

     this Court based upon 42 U.S.C. section 1983.

            In his Amended Complaint, Miller alleges the following: On September 17, 2017, around

     1:27 a.m. in Lancaster, Pennsylvania, Miller was violently shoved multiple times by a police

     officer before being arrested, and then during the arrest, he was punched in the face by a police

     officer. According to Miller, he was in custody and restrained by handcuffs when defendant
                Case 5:19-cv-05309-JLS Document 25 Filed 06/09/21 Page 2 of 8




   police officer Burgett punched him in the face while the two other defendant police officers

   watched. Miller states that he had not resisted arrest nor display any threat to the safety of the

  officers or citizens of Lancaster at any time during the incident. As a result, Miller states that he

  suffers from various physical and emotional injuries in which he seeks monetary relief for, and

  he also seeks declaratory relief.

             Miller “attached” the video surveillance footage that captured the incident in question to

  his complaint. The Court ultimately obtained the video from defense counsel, and has since

   reviewed the video. In the video, Miller is seen being arrested and it appears he was not yet fully

      handcuffed when an officer comes up behind him and either punches him in the face or grabs

      him in a violent manner.

             The day after Miller filed his Amended Complaint, the defense filed the present Motion

      to Dismiss. Plaintiff then filed a Motion to Appoint Counsel, and the Court referred the matter to

      the Eastern District of Pennsylvania’s Prisoner Civil Rights Panel for a volunteer attorney to take

      representation of the case. To date, an attorney has not taken Miller’s case. I address defendants’

      Motion to Dismiss below.

II.      STANDARD OF REVIEW

             To survive a motion under Rule 12(b)(6) of the Federal Rules of Civil Procedure, a

   plaintiff’s “complaint must contain sufficient factual matter, accepted as true, to state a claim to

   relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citations

   omitted).

             To meet this standard, a complaint must plead “more than a sheer possibility that a

   defendant has acted unlawfully.” Id. at 787. The Third Circuit has developed a three-part

   framework in this analysis: (1) a plaintiff must present enough facts to raise a reasonable




                                                       2
                  Case 5:19-cv-05309-JLS Document 25 Filed 06/09/21 Page 3 of 8




       expectation that discovery will reveal evidence of the necessary elements; (2) a plaintiff’s claims

       may not be merely conclusory; and (3) where there are well-pleaded factual allegations, the court

       should assume their truth and then determine if they plausibly entitle a plaintiff to relief.

       Connelly v. Lane Constr. Corp., 809 F.3d 780, 787-89 (3d Cir. 2016). In this analysis, the Court

       must assume all nonconclusory factual allegations to be true, construe those truths in the light

       most favorable to the plaintiff, and draw all reasonable inferences therefrom. Id. at 790.

               Our analysis changes, however, when a party represents itself pro se. The Supreme Court

       requires us to “liberally construe” a pro se document. Estelle v. Gamble, 429 U.S. 97, 106

       (1976). A pro se complaint, “however inartfully pleaded,” must be held to “less stringent

       standards than formal pleadings drafted by lawyers” and can only be dismissed for failure to

       state a claim if it appears beyond doubt that the plaintiff can prove no set of facts in support of

       his claim which would entitle him to relief. Haines v. Kerner, 404 U.S. 519, 520-21 (1972). Our

       Court of Appeals further instructs us to permit a curative amendment if a complaint is vulnerable

       to dismissal for failure to state a claim, unless amendment would be inequitable or futile.

       Grayson v. Mayview State Hosp., 293 F.3d 103, 108 (3d Cir. 2002).

III.       ANALYSIS 1

               Defendants argue in their Motion to Dismiss that plaintiff failed to meet the federal

       pleading requirement, failed to state an Eighth Amendment claim, failed to allege causes of

       action under the Pennsylvania Constitution, failed to meet the elements of intentional infliction

       of emotional distress, and for qualified immunity. Plaintiff’s Eighth Amendment claim is

       dismissed, and defendants’ remaining arguments are rejected as plaintiff has met the federal

       pleading requirement and has stated valid claims for the other counts.


       1
        Amongst defendants’ arguments is that “there is no evidence of a Monell violation.” Miller does not sue any
       entities, only individual police officers, thus, this argument is not addressed.


                                                               3
          Case 5:19-cv-05309-JLS Document 25 Filed 06/09/21 Page 4 of 8




1. Dismissal Under Rule 8 is Denied.

        Defendants’ first argument is that Miller’s Amended Complaint fails to meet the federal

pleading requirement of “a short and plan statement of the claim showing that the pleader is

entitled to relief.” Fed.R.Civ.P. 8(a)(2); see also Bell Atlantic Corp. v. Twombly, 550 U.S. 544,

555 (2007); Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Defendants claim Miller’s complaint is

“completely conclusory and does not specify any conduct, wrongful or otherwise, of the named

defendants . . . . Plaintiff failed to provide sufficient evidence to support any of the allegations . .

.”

        Miller’s complaint is six-pages long and contains six counts for relief. He also “attached”

a video of the incident to the complaint. He lists three Lancaster police officers by name, and

then describes the factual predicate under a “Factual Allegations” heading. His complaint

succinctly describes an event on September 17, 2017, where he was allegedly punched in the

face by defendant police officer Burgett while he was handcuffed, and the two other police

officers watched. He then applies this factual predicate to six individual counts against the

defendants, and lastly, alleges damages of emotional and physical harm. He also states that video

surveillance confirms these allegations, and the incident is described in police incident reports.

        Defendants’ conclusory argument that Miller’s complaint does not specify any wrongful

conduct to support his claim is wholly lacking merit. Miller’s complaint could hardly be any

more of a “short and plain statement” upon which relief can be granted. He succinctly alleges

that he was punched in the face by a police officer while handcuffed, and this caused him harm.

Especially as a pro se plaintiff, Miller’s complaint easily passes the federal pleading requirement.

2. Miller’s Violation of the Eighth Amendment of the U.S. Constitution Claim is Dismissed.

        Defendants argue that Miller’s Eighth Amendment claim should be dismissed because

there was not a formal adjudication of guilt at the time of the incident in question. See Natale v.


                                                   4
          Case 5:19-cv-05309-JLS Document 25 Filed 06/09/21 Page 5 of 8




Camden Cnty. Correctional Facility, 318 F.3d 575, 581 (3d Cir. 2003). Miller’s complaint

alleges an incident during his arrest, thus, there was no formal adjudication of guilt at the time so

his Eighth Amendment claim is dismissed.

3. Miller has Private Causes of Action Under the Pennsylvania Constitution for Equitable
   Relief.

       Defendants argue that all of Miller’s Pennsylvania Constitution Counts should be

dismissed because “there is no private right to recovery under the Pennsylvania Constitution . . .”

Defendants distort the law. While there are not private causes of action under the Pennsylvania

Constitution for monetary damages; causes of action exist under the Pennsylvania Constitution

for equitable remedies such as declaratory relief. Miller requests declaratory relief along with

compensatory and punitive damages. While Miller cannot recover any monetary damages for his

Pennsylvania Constitution claims (counts 3, 4, 5, & 6), he can certainly seek declaratory relief

for those claims. Defendants’ argument is rejected.

4. Dismissal of Plaintiff’s IIED Claim is Denied.

       Defendants argue that Miller cannot meet the elements for intentional infliction of

emotional distress because “Pennsylvania law has not recognized this cause of action,” and

“since plaintiff testified that he did not seek or receive any counseling or psychiatric or

psychological treatment as a result of this incident, this Count should be dismissed.” The Court is

at a loss as to what “testimony” defendants refer Miller made in this argument.

       Under Pennsylvania law, to prove an IIED claim a plaintiff must show (1) extreme and

outrageous conduct; (2) the conduct was intentional or reckless; (3) the conduct caused

emotional distress; and (4) the plaintiff’s distress is severe. Doe v. Trustees of the Univ. of

Pennsylvania, 270 F. Supp. 3d 799, 826-27 (E.D. Pa. 2017) (cleaned up). “[D]iscrimination

alone does not meet the extreme and outrageous standard,” the conduct must be “the most clearly



                                                  5
          Case 5:19-cv-05309-JLS Document 25 Filed 06/09/21 Page 6 of 8




desperate and ultra extreme conduct.” Id. at 827 (citations omitted). Further, it is for the court to

“determine initially whether the conduct in issue can be regarded as so extreme and outrageous

so at to permit recovery.” Harris v. Dollar Gen. Corp., 2016 U.S. Dist. LEXIS 137942, *15

(E.D. Pa. Oct. 3, 2016).

       Miller alleges that a police officer punched him in the face while he was handcuffed.

Although the video footage shows that he was not fully handcuffed at the time, the video footage

does support the bulk of Miller’s allegations. For a police officer to punch a civilian in the face,

allegedly without any provocation or justification, easily meets the elements of IIED. That

conduct can be found to be extreme and outrageous, intentional or reckless, cause emotional

distress, and that distress could be severe. As for defendants’ arguments that Miller “testified”

that he did not receive psychiatric-related treatment, therefore, the IIED claim should be

dismissed, lacks merit. The Court has not been presented with any testimony at this pleading

stage. Additionally, Miller’s complaint states that he sought medical treatment after the incident.

Miller had pled a valid IIED claim.

5. Defendants are Not Entitled to Qualified Immunity at this Stage.

       Qualified immunity is the “entitlement not to stand trial or face the other burdens of

litigation, conditioned on the resolution of the essentially legal question whether the conduct of

which the plaintiff complains violated clearly established law.” Mitchell v. Forsyth, 472 U.S.

511, 526 (1985).

       To assess a claim for qualified immunity, a court must determine: (1) whether the facts

that a plaintiff has alleged or shown make out a violation of a Constitutional right; and (2)

whether the right at issue was clearly established at the time of the defendant’s alleged

misconduct. Pearson v. Callahan, 555 U.S. 223, 223-24 (2009) (citing Saucier v. Katz, 533 U.S.




                                                  6
          Case 5:19-cv-05309-JLS Document 25 Filed 06/09/21 Page 7 of 8




194 (2001)). A Constitutional right is clearly established where “the contours of the right [are]

sufficiently clear that a reasonable official would understand that what he is doing violates that

right.” Wilson v. Layne, 526 U.S. 603, 614-15 (1999) (citation omitted). That is, qualified

immunity applies to “all [those eligible] but the plainly incompetent or those who knowingly

violate the law.” Ray v. Twp. of Warren, 626 F.2d 170, 173 (3d Cir. 2010) (internal quotations

and citation omitted).

       In the Third Circuit, it is the defendant’s burden to prove that qualified immunity applies.

Thomas v. Independence Twp., 463 F.3d 285, 293 (3d Cir. 2006). Indeed, it will be “upheld on a

12(b)(6) motion only when the immunity is established on the face of the complaint.” Id. at 291

(quoting Leveto v. Lapina, 258 F.3d 156, 161 (3d Cir. 2001)). Moreover, the Third Circuit has

emphasized “that it is generally unwise to venture into a qualified immunity analysis at the

pleading stage as it is necessary to develop the factual record in the vast majority of cases.”

Newland v. Reehorst, 328 Fed. App’x 788, 791 n.3 (3d Cir. 2009).

       Defendants argue that they “acted reasonably under the circumstances,” that Miller’s

allegations are completely false as he was just grabbed on the shoulder, he was “interfering with

the police work,” and “the canine officer push[ed] him back on two occasions.” The video

surveillance footage does not support that Miller was fully handcuffed at the time of the incident,

nor does it fully support the defendants’ claim that Miller was “grabbed” on the shoulder. Still, it

is not for the Court to determine at this stage, or at any point, the exact contours of what

happened during the incident in question. Nevertheless, it can be seen in the video that an officer

approaches Miller from behind while Miller is being placed under arrest and either punches

Miller in the face or grabs him in a violent manner.




                                                  7
                Case 5:19-cv-05309-JLS Document 25 Filed 06/09/21 Page 8 of 8




             Given that this qualified immunity argument is presented at the pleading stage and the

      video footage does not unequivocally support the defendants’ argument that they are entitled to

      qualified immunity, the defendants’ argument is rejected.

IV.      CONCLUSION

             For the reasons set forth above, defendants’ Motion to Dismiss is granted in part, and

      denied in part. Plaintiff’s Eighth Amendment claim is dismissed, and the rest of plaintiff’s claims

      survive the Motion to Dismiss. An accompanying Order follows.




                                                      8
